This is a motion to set aside a verdict of the jury, on the ground, that the ordinance of the town council of North Providence, under which the complaint was made, has been repealed.
The ordinance was passed by the town council of North Providence on the 4th day of March, A.D. 1850, and is entitled, "An ordinance for the government and regulation of the police of the town of North Providence," and provides, that "every person who shall be convicted of riotous or disorderly conduct in the streets or highways or other public places in said town, by obstructing in a disorderly manner any street or sidewalk, or by loud shouting, or obscene language, to the annoyance of any of the peaceable inhabitants of said town or passengers in any street or highway of the same, shall, upon conviction thereof, pay a fine of not less than one, nor more than twenty dollars, *Page 294 
and in default of paying the fine, shall be committed to the bridewell or the county jail."
The complaint in this case is made under, and comes within the provisions of this ordinance. Subsequently to the passage of this ordinance, it seems that the town council passed a new by-law, establishing the ordinances of the town of North Providence, and prescribing the time when they should go into effect. By the provisions of this new by-law, certain enumerated ordinances are declared to be the ordinances of the town; all such of them as are new ordinances, and such of them as are amendments or alterations of previous ordinances to go into operation on the 15th day of December, 1858. The ordinance under which this complaint is made is not among those enumerated. Among the ordinances established by the by-law establishing ordinances, is an ordinances prescribing the mode of prosecuting for violations of the ordinances of the town, in which it is provided, that all complaints under these ordinances shall be made within ten days after the commission of the offence; and another, by which all ordinances which are repugnant to the provisions of the aforenamed ordinances are declared to be repealed from and after the 15th day of December, 1850. The provision limiting the time within which prosecutions are to be commenced, is, by express language, applied to the "aforegoing ordinances;" i.e. those established by the by-law establishing certain ordinances enumerated by their titles, among which the ordinance under which this complaint is made is not found. The repealing act is of all ordinances which are repugnant to the provisions of the aforenamed ordinances. The ordinance under which this complaint is made is not repugnant, and therefore is not repealed by that act.
There is one other ground on which it is contended that the ordinance, under which this complaint is made, is inoperative; and that is, that in the fourth section of the act of the General Assembly, entitled, "An act authorizing the town of North Providence to establish bridewells and for other purposes," it is enacted, that "Any person who shall be found intoxicated, or quarrelling or revelling, or wantonly making a false alarm or cry of fire, or otherwise behaving in a disorderly or indecent *Page 295 
manner, to the disturbance of the orderly people of said town, in any public street, lane, public building, or other public place, wharf, or common, in said town, or shall aid, incite or encourage the same to be done, shall, on conviction thereof, be sentenced to pay a fine not exceeding five dollars, or be imprisoned not exceeding ten days, c." This act was passed in the year 1852, subsequently to the passage of the town ordinance under which the complaint was made. If it embraces the same subject-matter with the ordinance, it is contended, that the ordinance is superseded and rendered inoperative. It would be incompatible that a town ordinance, with one penalty against an offence, should coexist with a public law, having a different penalty against the same offence; and the Revised Statutes, ch. 34, p. 102, provides, in sec. 18, that no ordinance or regulation whatever made by a town council, shall impose, or at any time be construed to continue to impose, any penalty for the commission or omission of any act punishable as a crime, misdemeanor, or offence, by the statute law of the state.
Upon a comparison of the ordinance under which this complaint is made, with the statute by which it is contended that it is superseded, we find a total difference of phraseology. Theordinance is against riotous or disorderly conduct in the streets, committed by obstructing any street or sidewalk, or by loud shouting or obscene language, to the annoyance of any of the peaceable inhabitants or passengers in said highways or streets; the statute is against drunkenness, reveling, quarrelling, or raising the false alarm of fire, or otherwise behaving in an indecent or disorderly manner to the disturbance of the orderly people of said town. One is against annoyance to any inhabitantor passenger; the other is against the disturbance of the orderly people of said town. One aims to protect inhabitants or passengers against private annoyance; the other to secure the orderly people against public disturbance. So we think they well may stand together, one imposing a penalty for one offence, the other for another.
The motion to set aside the verdicts upon these complaints must, therefore, be overruled, and the defendant called for sentence. *Page 296